DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 17 and 20 are objected to because of the following informalities:  
Claims 1, 9, 17, line 3 recites, “…top rope…”. This is believed to read as “…tow rope…”
Claim 20, line 2 recites “… and secure…”. This should be “…and secured…” for grammatical consistency. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-12, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMullan (US 5476280) in view of Gulley (US 6331024) and in further view of Lamonica (US 20050029381).
Claims 1 & 9;
MacMullan teaches a retractable tow rope system for a vehicle (Fig. 5), comprising: a tow rope 68 having a first end 82, a second end 42, and an anchoring device 82 positioned at the first end of the top rope and configured to couple with an object (Fig. 6); and a reel apparatus 42 a reel apparatus positioned near a wheel of the vehicle (Fig. 4) coupled to the second end of the tow rope and having a rope hook or attachment device 114 that is configured to latch onto or unlatch from the tow rope (Fig. 6). MacMullan is considered not to teach a notch in between the first end and the second end although holes provided by a link chain 66 are depicted. MacMullan also does not teach the attachment device or rope hook is integral with a reel apparatus. 
Gulley teaches a plurality of notches in between a first end and the second end. (Fig. 2)
Lamonica teaches a method of using a retention device 120 on the reel to prevent unspooling. (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rope of Gulley with in place of the towing cable of to allow for a towing device with provisions for retention while under operating under heavy loads. This would provide for the obvious benefit of improved safety during usage. (Gulley; Col. 2, Lines 30-35)
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the placement of a retention device provided by the teachings of Lamonica with the reel system of MacMullan to allow for a towing system that prevents unwinding during usage. This would provide for the obvious benefit of safety while controlling the following distance of a towed load. (Lamonica; ¶0018, Lines 10-16)
Claims 2 & 10;  
MacMullan as modified teaches the rope hook 114 is configured to latch onto the notch (Gulley; Fig. 2) and secure the tow rope such that a first portion of the tow rope is in a released position and a second portion of the tow rope is in a retracted position within the reel apparatus. (Fig. 6)
Claims 3 & 11;
MacMullan as modified teaches the reel apparatus is configured to release or retract the tow rope when the rope hook is unlatched from the notch. (Fig. 5A)
Claims 4 & 12;
MacMullan as modified teaches the notch includes a plurality of notches, wherein the plurality of notches are positioned or spaced apart along a length of the tow rope. (Gulley, Fig. 2)
Claims 6 & 14;
MacMullan as modified teaches the plurality of notches include a first notch, a second notch and a third notch, wherein a first length of tow rope is in between the first notch and the second notch and a second length of tow rope is between the second notch and the third notch, wherein the first length of tow rope is greater than the second length of tow rope. (Gulley, Fig. 2 – right to left starting at 26; distance between elements 22)
Claims 7 & 15;
MacMullan as modified the tow rope is coupled and secured to a tow hitch of the vehicle. (Fig. 6)
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6, 14, 19-20 in the reply filed on 08/10/2022 is acknowledged.
Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Allowable Subject Matter
Claims 17-20 are objected to for informalities, but would be allowed if rewritten to correct such issues.
Claims 8 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The limitations of “… a pulley configured redirect a direction of the tow rope through a center of a rear of the vehicle to the coupled object via the tow hitch and from the reel apparatus…” in consideration with the elements presented in the claims was deemed to be a non-obvious combination. Further modification of the elements presented in the obviousness rejection above was deemed hindsight without appropriate disclosure in the prior art. 
Popham (US 20060103111) teaches a towing pulley and reeling system. Popham does not teach a reel apparatus comprising a hook or attachment device that is couplable to a rope notch. Addition of such elements without suggestion or motivation was deemed as hindsight. 
Yoshizaki (US 20190118595) teaches a towing pulley and reeling system. Yoshizaki does not teach a reel apparatus comprising a hook or attachment device that is couplable to a rope notch. Addition of such elements was deemed non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of towing devices of merit are listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618